         Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 1 of 25



 1   AARON D. FORD
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   CRAIG A. NEWBY, Bar No. 8591
      Deputy Solicitor General
 4   State of Nevada
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1237
 6   E-mail: gzunino@ag.nv.gov
 7   Attorneys for Barbara Cegavske
 8                           UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10   DONALD J. TRUMP FOR PRESIDENT,                      Case No. 2:20-cv-01445
     INC.; REPUBLICAN NATIONAL
11   COMMITTEE; and NEVADA
     REPUBLICAN PARTY,                          DEFENDANT SECRETARY OF STATE
12                                                   BARBARA CEGAVSKE’S
                        Plaintiffs,                   MOTION TO DISMISS
13
     vs.
14
     BARBARA CEGAVSKE, in her official
15   capacity as Nevada Secretary of State,
16                      Defendant.
17

18          Defendant Barbara Cegavske, in her capacity as Nevada Secretary of State, by and

19   through counsel, Aaron D. Ford, Attorney General, Gregory L. Zunino, Deputy Solicitor

20   General, and Craig Newby, Deputy Solicitor General, hereby moves to dismiss Plaintiffs’

21   Amended Complaint (ECF No. 29). Dismissal is sought pursuant to Rule 12(b)(1) of the

22   Federal Rules of Civil Procedure because Plaintiffs have failed to satisfy Article III’s

23   standing and ripeness requirements, thus divesting the Court of jurisdiction over their

24   claims.

25   …

26   …

27   …

28

                                               -1-
          Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 2 of 25



 1                                POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           Plaintiffs filed their original Complaint on August 4, 2020 (ECF No. 1). Defendant

 4   Secretary of State Barbara Cegavske (Secretary) filed a Motion to Dismiss their

 5   Complaint on August 10, 2020 (ECF No. 10), arguing that Plaintiffs lack standing to

 6   challenge Nevada’s vote-by-mail election system. Instead of responding to the Motion to

 7   Dismiss, Plaintiffs filed an Amended Complaint on August 20, 2020 (ECF No. 29). But it

 8   fares no better, and it, too, must be dismissed for the reasons stated below.

 9           Indeed, the debate over voting by mail now dominates the 24-hour news cycle.

10   Advocates for vote-by-mail legislation argue that it is necessary to fully enfranchise

11   voters and mitigate the public health threat posed by the current pandemic. Opponents

12   argue that vote-by-mail processes are vulnerable to voter fraud.          These competing

13   arguments amount to a public policy debate, not a legal debate. And when this case is

14   stripped of the legal jargon and litigious tone, it becomes clear that the Amended

15   Complaint (ECF No. 29) presents a simple policy disagreement about how best to balance

16   voter access concerns against election integrity concerns.

17           Of course, there is value in public debate about the policy wisdom of vote-by-mail

18   election systems. 1 But any assertion that the legislation will substantially increase voter

19   fraud is speculative. Consequently, the debate about vote-by-mail should be carried out

20   in a non-judicial forum, allowing the Secretary to use critical public resources to ensure a

21   free and fair 2020 election, rather than be consumed by discord. Avoiding generalized

22   policy disputes is precisely what the standing requirement of Article III, § 2 of the U.S.

23   Constitution requires.

24   …

25

26

27           In fact, the Secretary opposed the legislation at issue in this case due, in part, to
             1

     the high cost of mailing ballots to all active, registered voters while simultaneously
28
     standing up a significant number of physical polling locations relative to previous
     elections.
                                                 -2-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 3 of 25



 1         For example, other states, such as Utah, Colorado, Oregon, Hawaii and

 2   Washington have adopted vote-by-mail election processes. Utah Code Ann. § 20A-3a-302;

 3   Colo. Rev. Stat. § 1-5-401; Ore. Rev. Stat. § 254.465; Hawaii Stat. § 11-101; Rev. Code of

 4   Wash. 29A.40.010. And Florida, among many other states, 2 has adopted a no-excuse

 5   absentee system whereby any voter may cast a vote by mail after having simply

 6   requested a paper ballot. Fl. Stat. § 101.62. Given the fears surrounding the pandemic,

 7   these voting systems have great potential to prompt widespread voting by mail in the

 8   2020 general election, whether by absentee ballot or vote-by-mail processes.

 9         In this lawsuit, President Donald J. Trump draws a distinction between absentee

10   voting, which he apparently finds unobjectionable, and vote-by-mail election systems

11   (ECF No. 29 at ¶ 41).       Without evidence, he claims that vote-by-mail systems are

12   vulnerable to voter fraud because of how voters receive their paper ballots. According to

13   the President, the voter’s affirmative request for an absentee ballot allows election

14   officials to verify the identity of the voter, while a ballot mailed unsolicited to a voter can

15   be intercepted by fraudsters (ECF No. 29 at ¶43). This speculative assertion about ballot

16   interception ignores the processes that are in place to verify a person’s identity after the

17   person returns the ballot to election officials. Given Nevada’s processes for verifying voter

18   identity at the polls, the distinction between absentee voting and vote-by-mail is

19   meaningless. Indeed, this case in unique among other lawsuits filed by President Trump

20   around the country because it challenges the constitutionality of legislation, not

21   administrative action or executive orders. Here, the legislation is consistent in all

22   materials respects with the laws of the other vote-by-mail states mentioned above.

23         Recently enacted by Assembly Bill No. 4 of the 32nd (2020) Session of the Nevada

24   Legislature (AB 4), Nevada’s vote-by-mail processes replace the “mailing precincts” that

25   were implemented for the 2020 primary election. Compare NRS §§ 293.343-.355 with AB

26

27         2  The website of the National Conference of State Legislatures lists twenty-nine
     states in addition to Florida as offering no-excuse absentee voting. See
28
     https://www.ncsl.org/research/elections-and-campaigns/vopp-table-1-states-with-no-
     excuse-absentee-voting.aspx, last accessed on August 10, 2020.
                                                 -3-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 4 of 25



 1   4 at §§ 2-27.    Further complicating election preparation, the Republican National

 2   Committee (RNC) and the Nevada Republican Party (NVGOP) have joined this litigation.

 3   Collectively, Trump, Inc., the RNC and the NVGOP (Plaintiffs) allege that the votes of

 4   Republican voters will be unconstitutionally diluted by Nevada’s vote-by-mail election

 5   processes (ECF No. 29 at ¶¶ 6, 31, 32, 34, 102, 125, 140, 154, 168 and 169). Additionally,

 6   Plaintiffs allege that a lack of uniformity in Nevada’s election processes and procedures

 7   will cause differential treatment of voters, thus violating their rights under the Equal

 8   Protection Clause (ECF No. 29 at ¶¶ 5, 30, 35-37, 100, 101, 125, 135-137, 140, 141, 149-

 9   151, 154, 155, 161-163). Finally, Plaintiffs allege that Nevada law conflicts with federal

10   law by changing the date of the national Election Day, as established by 2 U.S.C. §§ 1, 7,

11   and 3 U.S.C. § 1 (ECF No. 29 at ¶¶ 94-97, 104-123).

12         None of these claims gives rise to a cognizable injury, as required by Article III’s

13   standing requirement, because none is accompanied by factual allegations supporting a

14   reasonable inference that a person’s vote will actually be diluted as a result of the

15   processes and procedure under scrutiny in Nevada. None of the claims gives rise to a

16   cognizable injury for the additional reason that none is accompanied by factual

17   allegations supporting a reasonable inference that Nevada voters will be subject to

18   differential treatment. 3 Furthermore, because their claims lack legal merit, Plaintiffs

19   cannot meet Article III’s standing requirement even if they were to make yet another

20   amendment to their original complaint. To the extent Plaintiffs’ equal protection claims

21   suggest that Nevada will experience unforeseeable problems with election administration

22   at the local level, these claims are not ripe for review. Additionally, because the claims

23   seek to have this Court impose upon Nevada a top-down system of election

24   administration, they are barred by the Tenth Amendment and principles of federalism.

25         3  As discussed below, Plaintiffs lack standing because they speculate, without
26   factual support, that various administrative problems will arise during the 2020 general
     election due to discretionary decisions by election officials. Though it is conceivable that
27   some administrative challenges may arise during the 2020 election, as they do in every
     election, Plaintiffs’ claims cannot reasonably be stated with any factual specificity until
28
     after the election. For this reason, their claims fail both the standing and ripeness
     requirements of Article III.
                                                 -4-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 5 of 25



 1          A.     Summary of Allegations and Defenses.

 2          Plaintiffs challenge specified sections of AB 4 as they relate to the 2020 general

 3   election. Plaintiffs are not Nevada voters, but they clearly seek to represent Nevada

 4   Republican voters by way of this lawsuit (ECF No. 29 at ¶¶ 14-20). They allege five

 5   causes of action.

 6          Count I argues that section 20(2) of AB 4 is preempted by federal law (ECF No. 29

 7   at ¶¶ 104-123).     As discussed below, section 20(2) has a companion provision that

 8   predates the enactment of AB 4. NRS § 293.317. Plaintiffs concede that state law governs

 9   election processes for federal elections unless preempted by Congressional enactment

10   (ECF No. 29 at ¶¶ 22 and 23). Section 20(2) establishes a presumption that a mailed

11   ballot received within 3 days after the election was cast on or before the date of the

12   election if the ballot envelope bears no postmark.       Plaintiffs argue that section 20(2)

13   conflicts with federal law because it effectively pushes back national Election Day. Even

14   if this strained reading of federal law were correct, which it is not, section 20(2) has

15   caused no injury to Plaintiffs yet, if ever.

16          Count II argues that sections 11 and 12 of AB 4 violate the Equal Protection

17   Clause because they treat rural voters differently than urban voters. Sections 11 and 12

18   do this, according to Plaintiffs, by affording urban voters more physical polling places on a

19   per capita basis (ECF No. 29 at ¶¶ 100, 124-138). But sections 11 and 12 require only

20   that a minimum number of physical polling locations be placed in each of Nevada’s

21   counties. Sections 11 and 12 do not preclude local election officials in the rural counties

22   from establishing a greater number of physical polling places than the required

23   minimums. Far from discriminating against rural voters, sections 11 and 12 give local

24   elections officials the flexibility to adapt to rural needs and conditions. Sections 11 and

25   12 have caused no injury to Plaintiffs yet, because there is no evidence or allegation that

26   rural election officials will fail to establish physical polling places sufficient in number to

27   meet the needs of in-person voters.

28

                                                    -5-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 6 of 25



 1          Count III argues that section 22 of AB 4 violates the Equal Protection Clause

 2   because it gives local election officials too much discretion to “establish procedures for the

 3   processing and counting of mail ballots” (ECF No. 29 at ¶¶ 101, 139-152). Plaintiffs

 4   speculate that local election officials will adopt counting and processing rules that differ

 5   significantly from those adopted by their colleagues in other counties, thus subjecting

 6   voters to arbitrary treatment in the aggregate. Far from subjecting voters to arbitrary

 7   treatment in the aggregate, section 22 facilitates uniformity in the application of statutes

 8   that might otherwise have a remote potential to burden or disenfranchise voters in

 9   certain counties or localities. Section 22 facilitates uniformity in the application of the

10   law by giving local elections officials the flexibility to adapt to local needs and conditions

11   as they administer Nevada’s election statutes.        Section 22 has caused no injury to

12   Plaintiffs.

13          Count IV argues that section 25 of AB 4 violates the Equal Protection Clause

14   because it provides a vague directive to local elections officials regarding the obligation to

15   discard two ballots that have been folded together in a single envelope (ECF No. 29 at ¶¶

16   102, 153-164). As with their claim in Count III, Plaintiffs speculate that local election

17   officials will, from one county to the next, apply inconsistent standards for determining

18   whether to discard or accept certain ballots received in the mail under rare and unusual

19   circumstances. As discussed below, section 25 has an obscure companion provision that

20   predates the enactment of AB 4 by sixty years. NRS § 293.363. As a practical matter,

21   section 25 will rarely if ever result in the acceptance of two ballots that are folded

22   together in a single envelope. Accordingly, it does not yet pose a threat of vote dilution.

23   Moreover, Plaintiffs do not complain that section 25 has the potential to disenfranchise

24   voters who improperly enclose two or more ballots in a single envelope. Section 25 has

25   caused no injury to Plaintiffs.

26          Count V alleges that sections 11, 12, 20(2), 22 and 25, when considered together in

27   light of a modification to an existing criminal prohibition against using ballot couriers,

28   see AB 4 at § 21, collectively present a threat of vote dilution (ECF No. 29 at ¶¶ 165-171).

                                                  -6-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 7 of 25



 1   Plaintiffs speculate that these sections of AB 4 increase the risk of voter fraud, thereby

 2   diluting “honest” votes (ECF No. 29 at ¶ 168). Plaintiffs fail to acknowledge, however,

 3   that existing provisions of Nevada law provide ample deterrents to, and protections

 4   against, voter fraud. Plaintiffs’ objections to AB 4 are based upon policy arguments, not

 5   constitutional infirmities in state law. Sections 11, 12, 20(2), 21, 22 and 25 have caused

 6   no injury to Plaintiffs.

 7          B.     Summary of AB 4.

 8          Due to the COVID-19 pandemic, the Nevada Legislature made changes to Nevada’s

 9   existing mail-in processes through its enactment of AB 4. These modest changes apply to

10   an election occurring during a declared state of emergency or disaster, including the 2020

11   general election. AB 4 at §§ 5 and 8. Prior to the pandemic, Nevada offered voters the

12   ability to vote absentee without providing an excuse or justification. To cast a vote by

13   mail, voters simply had to request an absentee ballot. NRS §§ 293.3038-.340.

14   Additionally, voters in remote rural areas could be grouped together in “mailing

15   precincts” and automatically mailed their paper ballots. NRS §§ 293.343-.355. For the

16   2020 primary election, Nevada’s state and local election officials expanded mailing

17   precincts to encompass the entire state. The decision to expand mailing precincts was the

18   subject of a similar lawsuit asserting vote dilution as the source of alleged injuries to

19   individual voters.    In that case, Judge Miranda Du denied the voters’ request for a

20   preliminary injunction. Judge Du denied the request for injunctive relief because the

21   voters were unable to demonstrate their standing to challenge mail-in voting processes

22   under a theory of vote dilution. Paher v. Cegavske, __F. Supp.3d __, 2020 WL 2089813, *5

23   (D. Nev. 2020). Judge Du described Nevada’s preparations for the 2020 primary election

24   as follows:

25                 Under the Plan, all active registered voters will be mailed an
                   absentee ballot (mail-in ballot) for the primary election. If a
26                 voter is registered to vote at his or her current address, they
                   need not take any further action to receive an absentee ballot. ...
27                 Nevada’s governing statutes provide for mailing precincts—
                   specifically NRS §§ 293.343 through 293.355. Through these
28                 provisions, the Nevada Legislature has given the Secretary and

                                                  -7-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 8 of 25



                       county clerks authority to mail ballots to registered voters
 1                    rather than requiring voters to request those ballots through the
                      absent ballot process.
 2

 3   Id. at *2, *3.

 4          Little has changed since the Paher plaintiffs attempted to disrupt the 2020 primary

 5   election by advancing claims such as those at issue here. Although Nevada’s vote-by-mail

 6   processes have now been enacted through legislation, as opposed to being implemented

 7   through administrative action, the details for the 2020 general election remain essentially

 8   the same as those for the 2020 primary election.            Rather than approving another

 9   temporary expansion of mailing precincts for the 2020 general election, AB 4 simply

10   directs local election officials to mail paper ballots to all active registered voters in the

11   state whenever the Governor has declared a state of emergency or disaster. AB 4 at § 15.

12   As a practical matter, AB 4 adopted a plan like that which had been used for the primary

13   election.   Plaintiffs parse what they perceive to be modifications that undermine the

14   uniformity of election administration from one county to the next. These include sections

15   11, 12, 20(2), 22 and 25 of AB 4 (ECF No. 29 at ¶¶ 5, 100, 101, 136, 149 and 161).

16          While they couch their lawsuit as a challenge to AB 4, Plaintiffs attack two

17   provisions of existing Nevada law. Sections 20(2) and 25 already appeared in statute at

18   NRS §§ 293.317 and .363. While NRS § 293.317 became effective on January 1, 2020, see

19   Act of June 14, 2019, ch. 619, §§ 45 and 152, 2019 Nev. Stat. 4079 and 4144, the

20   provisions of NRS § 293.363 date all the way back to 1960, see Act of March 14, 1960, ch.

21   157, §131, 1960 Nev. Stat. 259. Respectively, these sections address the 3-day postal

22   delivery presumption for ballots that bear no postmark, and the rare situation where two

23   ballots are folded together in a single envelope. To support their nebulous argument that

24   AB 4 increases the probability of voter fraud, Plaintiffs claim that these unremarkable

25   provisions of existing law: (1) “provide[] no guidance or guardrails for the establishment of

26   standards” (ECF No. 29 at ¶144), see NRS 293.363; and (2) “allow[] absent ballots to be

27   cast after Election Day but still counted as lawfully cast votes in the 2020 general

28

                                                    -8-
           Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 9 of 25



 1   election” (ECF No. 29 at ¶ 119), see NRS 293.317. However, sections 20(2) and 25 of

 2   AB 4 merely duplicate the provisions of existing law, such that they are now applicable

 3   to affected elections in addition to regular elections. As duplicate provisions of existing

 4   law, they cannot logically be the source of an increased risk of fraud resulting from the

 5   enactment of AB 4.

 6            Although sections 11, 12 and 22 are new, they do not increase or decrease the risk

 7   of voter fraud. They merely establish a minimum number of physical polling locations in

 8   each county (§§ 11 and 12), and give discretion to local election officials regarding the

 9   adoption of procedures for counting and processing paper ballots (§ 22). And section 25,

10   which duplicates existing law, addresses the rare situation where two voters enclose their

11   ballots in a single envelope. Ironically, sections 11, 12 and 22 have nothing to do with

12   ballot verification, and section 25 is only tangentially related to ballot verification.

13   Plaintiffs’ argument that these provisions increase the risk of voter fraud is based upon

14   an unintelligible thread of causation which assumes that local election officials will not

15   capably perform their jobs.

16   II.      STANDARD OF REVIEW

17            Rule 12(b)(1) of the Federal Rules of Civil Procedure allows defendants to seek

18   dismissal of a claim or action for a lack of subject matter jurisdiction. Dismissal under

19   Rule 12(b)(1) is appropriate if the complaint, considered in its entirety, fails to allege facts

20   on its face that are sufficient to establish subject matter jurisdiction. In re Dynamic

21   Random Access Memory (DRAM) Antitrust Litigation, 546 F.3d 981, 984–85 (9th Cir.

22   2008).

23            Although the defendant is the moving party in a motion to dismiss brought under

24   Rule 12(b)(1), the plaintiff is the party invoking the court’s jurisdiction. As a result, the

25   plaintiff bears the burden of proving that the case is properly in federal court.

26   McCauley v. Ford Motor Co., 264 F.3d 952, 957 (9th Cir. 2001) (citing McNutt v. General

27   Motors Acceptance Corp., 298 U.S. 178, 189 (1936)). Federal courts are courts of limited

28   …

                                                   -9-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 10 of 25



 1   jurisdiction. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374 (1978). A federal

 2   court is presumed to lack jurisdiction in a case unless the contrary affirmatively appears.

 3   Stock West, Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225

 4   (9th Cir. 1989). Thus, federal subject matter jurisdiction must exist at the time an action

 5   is commenced. Mallard Auto. Grp., Ltd. v. United States, 343 F. Supp. 2d 949, 952 (D.

 6   Nev. 2004).

 7         Article III, § 2 of the U.S. Constitution states that the federal courts may only

 8   adjudicate “Cases” and “Controversies”. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

 9   559 (1992). The case-or-controversy requirement of Article III requires that Plaintiffs

10   establish their “standing” as a jurisdictional prerequisite to the prosecution of this

11   lawsuit. Clapper v. Amnesty International USA, 586 U.S. 398, 408 (2013). As Judge Du

12   previously held, see Paher, 2020 WL 2089813, *5, plaintiffs who express policy-based

13   concerns about voter fraud do not typically have standing, in advance of an election, to

14   pursue claims that that their votes will be diluted in violation of rights guaranteed by the

15   Fourteenth Amendment. This is because such claims are “speculative, unsupported, and

16   not particularized.” Id. At this early point in the election cycle, no votes have even been

17   counted. Until the votes have been counted and the 2020 general election has run its

18   course, it is impossible to know whether anyone’s vote will have been diluted. Plaintiffs

19   imply that the election-integrity and anti-fraud measures in place for the 2020 general

20   election are not sufficiently robust to prevent voter fraud (ECF No. 29 at ¶ 42). However,

21   having failed to articulate an injury that is sufficiently concrete and particularized to

22   justify a radical judicial intervention in the 2020 general election, Plaintiffs offer no good

23   reason why the Court should entertain their causes of action.

24         Ultimately, the search for the proper balance between voter access and election-

25   integrity considerations is a matter for policy makers and legislators, not federal courts.

26   Plaintiffs’ Complaint should be dismissed on the ground that the Court lacks subject

27   matter jurisdiction over their claims.

28   …

                                                  -10-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 11 of 25



 1   III.   ARGUMENT

 2          A.    Plaintiffs Fail to Satisfy Basic Principles of Standing.

 3          Article III, § 2 empowers the federal judiciary to hear only “Cases” and

 4   “Controversies”, not policy debates. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

 5   (1992). To demonstrate standing, Plaintiffs must articulate enough facts to show that

 6   their alleged injury is “actual or imminent, not conjectural or hypothetical.” Lujan, 504

 7   U.S. at 560 (internal quotation marks and citations omitted). Additionally, they must

 8   show a “causal connection” between the alleged injury and the conduct about which they

 9   complain. Id. As a final matter, Plaintiffs may not offer mere speculation that a decision

10   in their favor, namely a decision enjoining the implementation of AB 4, will redress the

11   supposed vote dilution and disparate voter treatment that will occur if voters are

12   permitted to cast their votes by mail. Id. at 561. See also City of Los Angeles v. Lyons, 461

13   U.S. 95, 110–112 (1983).

14          According to Plaintiffs, it is a “common-sense conclusion” that increased voting by

15   mail increases the probability of voter fraud (ECF No. 29 at ¶ 76). Yet, there is no

16   evidence of voter fraud in other states that have increased voting by mail, even in these

17   emotionally-charged, hyper-partisan times. Indeed, there are countless variables that

18   can theoretically contribute to increased voter fraud in any given election. Consequently,

19   standing must be based upon a particularized injury, not a presumed injury that is

20   common to the electorate in general. The alleged injury in this case is hypothetical, not

21   actual or imminent, and cannot possibly be traced from individual voters to increased

22   vote-by-mail participation by the Nevada electorate.

23          Based upon past experience, and given Nevada’s long history of voting in person

24   coupled with the significant number of physical polling places that will be open during

25   early voting and on Election Day, see AB 4 at §§ 11 and 12, it is likely that the vast

26   majority of Nevada voters will choose to surrender their paper ballots to poll workers and

27   vote in person. This surrender process, described at section 18 of AB 4, undermines

28   Plaintiffs’ argument that unsecured or discarded ballots will find their way into the hands

                                                 -11-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 12 of 25



 1   of fraudsters.   Plaintiffs’ argument assumes that fraudsters will not only intercept

 2   unsecured and discarded ballots, but sign and deposit them in the mail in violation of

 3   multiple criminal prohibitions.    This assumption is not the type of “fairly traceable”

 4   scenario that Lujan contemplates as a condition of standing. According to Lujan, “there

 5   must be a causal connection between the injury and the conduct complained of—the

 6   injury has to be fairly ... trace[able] to the challenged action of the defendant, and not ...

 7   th[e] result [of] the independent action of some third party not before the court.” 504 U.S.

 8   at 560-61 (brackets in original, quoting Simon v. Eastern Ky. Welfare Rights

 9   Organization, 426 U.S. 26, 41-42 (1976)). Here, the thread of causation between AB 4 and

10   vote dilution is much too tenuous to support standing.

11         Additionally, the signature verification process described at section 23 of AB 4

12   further undermines Plaintiffs argument that fraudulent votes will be accepted by poll

13   workers even if their assumption about discarded ballots is given minimal credence. In

14   summary, it is virtually impossible to predict with a reasonable degree of confidence, and

15   there is no evidence from other states, that voting by mail will result in an statistically-

16   significant increase in voter fraud. Far too many variables influence human behavior to

17   warrant the Court’s pre-election intervention in the 2020 general election.

18         Finally, Plaintiffs must demonstrate standing separately for each form of relief

19   sought. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185

20   (2000). Plaintiffs seek injunctive and declaratory relief with respect to each of their five

21   causes of action (ECF No. 29 at pp. 28-29). These are prospective remedies that assume

22   voter fraud will occur specifically as the result of AB 4, and that it will impact discrete

23   voters and not simply the electorate as a group. Cited repeatedly by Plaintiffs in support

24   of their claims (ECF No. 29 at ¶¶ 35-37, 125, 123, 124, 140-142, 145, 146, 149, 154-156

25   and 159-161), Bush v. Gore has little persuasive value because it was issued per curiam,

26   indicating that it was fact specific.    See 531 U.S. 98 (2000). Further, Bush v. Gore

27   addressed a post-election situation, specifically the now infamous “hanging chad”

28   situation, which was qualitatively different than any conceivable election outcome in

                                                  -12-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 13 of 25



 1   Nevada. Id. at 105-07. Bush v. Gore does not even remotely support Plaintiffs’ request for

 2   a pre-election order enjoining the distribution of mail-in ballots to Nevada’s voters.

 3         Bush v. Gore is inapposite because Plaintiffs have identified no situation where

 4   election officials would conceivably be counting paper ballots, with perforations as

 5   indicators of candidate selection, while using no clear standards for evaluating the

 6   significance of those perforations. Indeed, Nevada’s elections officials universally employ

 7   electronic scanning equipment to evaluate candidate selections on paper ballots. See AB

 8   4 at § 22. There is no factual basis for Plaintiffs’ speculative assertion that election

 9   officials will use arbitrary methods of counting ballots or discarding ballots. Plaintiffs’

10   Complaint should be dismissed on the ground that they have failed to demonstrate

11   standing.

12         B.     Trump, Inc. Fails to Satisfy the Requirements for Organizational
                  Standing.
13

14         Despite the addition of new allegations in the Amended Complaint, plaintiff

15   organization Trump, Inc. still fails to establish standing. As an organization, Trump, Inc.

16   bears the burden of showing either direct standing based on an injury to the organization,

17   or representative standing based on an injury to its members. See, e.g., Havens Realty

18   Corp. v. Coleman, 455 U.S. 363, 379 (1982); Hunt v. Wash. State Apple Advertising

19   Comm’n, 432 U.S. 333, 342 (1977).

20         Trump, Inc. appears to assert a theory of direct standing based on a supposed

21   injury to the organization, as opposed to the presidential candidate whom the

22   organization represents (ECF No. 29 at ¶ 11). “An organization has ‘direct standing to

23   sue [when] it show[s] a drain on its resources from both a diversion of its resources and

24   frustration of its mission.’” Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir.

25   2013) (quoting Fair Hous. Council of San Fernando Valley v. Roommate.com, LLC, 666

26   F.3d 1216, 1219 (9th Cir. 2012)). The apparent mission of Trump, Inc., “the principal

27   committee for President Donald J. Trump’s reelection campaign,” is to secure President

28   Trump’s reelection (ECF No. 29 at ¶ 11) (“The committee spends resources . . . in Nevada

                                                 -13-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 14 of 25



 1   to encourage Nevadans to reelect the President.”)). However, the Amended Complaint

 2   fails to explain how AB 4 frustrates this mission.

 3         In particular, there are no allegations that any supposed vote dilution will

 4   disadvantage the Trump campaign in the upcoming general election. An organization

 5   cannot establish direct standing by “simply choosing to spend money fixing a problem

 6   that otherwise would not affect the organization at all. It must instead show that it

 7   would have suffered some other injury if it had not diverted resources to counteracting

 8   the problem.” Valle del Sol Inc., 732 F.3d at 1018 (quoting La Asociacion de Trabajadores

 9   de Lake Forest v. Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010)). Even if the prospect

10   of vote dilution and/or disparate treatment of voters were more than conjecture, the

11   Amended Complaint contains no explanation as to why this disadvantages the Trump

12   campaign and not the Biden campaign.

13         Insofar as Trump, Inc. suggests that it may have standing to sue in a

14   representative capacity, it has failed to satisfy the requirements for representative

15   standing. An organization has representative standing to “sue on behalf of its members

16   when ‘its members would otherwise have standing to sue in their own right,’ and when

17   ‘the interests it seeks to protect are germane to the organization’s purpose.’” Sierra Club

18   v. Trump, 963 F.3d 874, 883 (9th Cir. 2020) (quoting Hunt, 432 U.S. at 343). 4         The

19   Amended Complaint fails to identify any Trump, Inc. members with standing, and further

20   fails to explain how Trump, Inc. is seeking to protect interests germane to its purpose of

21   ensuring President Trump’s reelection.      By its own admission, Trump Inc. does not

22   represent Nevada voters. With a mission “to achieve its electoral and political goals” of

23   reelecting President Trump (ECF No. 29 at ¶ 11), President Trump’s campaign

24   organization represents Donald J. Trump and only Donald J. Trump. By definition, a

25   campaign organization that serves as the “principal committee” for a candidate for federal

26   office is simply a pot of money earmarked for the support of its namesake’s candidacy.

27
           4  There is also a third, prudential element: “neither the claim asserted nor the
28
     relief requested requires the participation in the lawsuit of each of the individual
     members.” Hunt, 432 U.S. at 343; Sierra Club, 963 F.3d at 884 n.10.
                                                -14-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 15 of 25



 1   See 52 U.S.C. § 30102. Since Trump, Inc. has not alleged any electoral or political

 2   disadvantage resulting from AB 4, the Court should dismiss Trump, Inc. from this action.

 3         C.      Nevada’s Postmark Presumption Has Not Caused Plaintiffs
                   an Injury.
 4

 5         In Count I of the Complaint, Plaintiffs argue that section 20 of AB 4 conflicts with

 6   federal law in regards to the timing of Election Day (ECF No. 29 at ¶¶ 104-123). Section

 7   20 sets forth the timelines for when a mail ballot in an affected election will be counted,

 8   including those ballots which lack a legible postmark. Notably, the timelines in AB 4

 9   mirror those for mail ballots in normal elections, 5 and Plaintiffs did not challenge those

10   provisions when they were adopted, nor do they challenge them now.

11         Section 20 requires mail ballots to be delivered by hand to the election official,

12   dropped in a designated drop box, or mailed to the election official by the date of the

13   election. Id. If a ballot has a legible postmark showing that it was mailed after Election

14   Day, it will not be counted. Id. Subsection 2 provides a procedure to process ballots

15   without a legible postmark, a situation that Plaintiffs assert may be more prevalent when

16   a person mails an envelope where the postage was prepaid, as is the case with mail

17   ballots. AB 4, § 20. Specifically, if a ballot without a determinable postmark is received

18   by 5 p.m. on the third day following the election, it will “be deemed to have been

19   postmarked on or before the day of the election.” Id.

20         Plaintiffs’ first cause of action challenges the straightforward and commonsense

21   provisions of subsection 2, arguing that it might allow ballots mailed after Election Day to

22   be counted.    They base this speculative conclusion on the unsupported “estimated”

23   delivery time of mail within counties in Nevada to “typically” be less than 3 days (ECF

24   No. 29 at ¶ 118).    Plaintiffs’ unsubstantiated assertions fail to show that they have

25   suffered “an invasion of a legally protected interest” that is “concrete and particularized”

26

27
           5  See NRS 293.317(2) (“If an absent ballot is received not more than 3 days after
28
     the day of the election and the date of the postmark cannot be determined, the absent
     ballot shall be deemed to have been postmarked on or before the day of the election.”).
                                               -15-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 16 of 25



 1   and “actual or imminent, not conjectural or hypothetical,” and thus fail to establish an

 2   injury in fact. Lujan, 504 U.S., at 560 (internal quotation marks omitted).

 3          Plaintiffs do not assert—nor can they—any personal injury to them by Nevada

 4   election officials deeming ballots without a determinable postmark and received by the

 5   third day after the election as having been postmarked by Election Day. Id. at n.1; see

 6   also DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006) (“A plaintiff must allege

 7   personal injury fairly traceable to the defendant’s allegedly unlawful conduct and likely to

 8   be redressed by the requested relief.”). “A ‘concrete’ injury must be ‘de facto’; that is, it

 9   must actually exist.” Spokeo, Inc. v. Robins, 578 U.S. ___, ___, 136 S. Ct. 1540, 1548

10   (2016) (citing Black’s Law Dictionary 479 (9th ed. 2009)).       Abstract conjecture is not

11   sufficient. Id. Plaintiffs’ argument that some completed ballots may be mailed after

12   election day, may not be postmarked, may be received before 5 p.m. on the third day

13   following election day, and then may somehow dilute the votes of Nevada voters—a group

14   to which no Plaintiff belongs—does not demonstrate a concrete injury to anybody, and

15   certainly not to Plaintiffs. 6

16          There are any number of alternative hypothetical scenarios that are as likely, or

17   more so, than Plaintiffs’ assertion of what may happen with respect to mail ballots in the

18   2020 election.    These alternatives underscore the speculative nature of their claims.

19   Plaintiffs’ own assertion—unsupported by any authority—is that most mail sent from one

20   address in a county to another address in that county will arrive in one to two days.

21   Thus, Plaintiffs presumably admit the validity of ballots that are received within that

22   window of time. There is no way to know before the election exactly how many ballots

23   lacking an identifiable postmark will arrive on the third day after the election—the

24   number may well be zero, in which case, under Plaintiffs’ own theory, no injury would

25          6 Indeed, if speculation about possible outcomes could be said to demonstrate
26   concrete injuries, it must be noted that Plaintiffs’ suggested remedy has the potential to
     inflict injury by disenfranchising voters who timely cast their ballots. According to
27   Plaintiffs’ own assertions and desired outcome, if a voter mails his completed ballot on
     election day and that ballot is not postmarked but is received by the election official
28
     within a day or two, as Plaintiffs assert it “typically” would, his vote would not be
     counted.
                                                -16-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 17 of 25



 1   occur. To the extent engaging in speculation is entertained, it should be noted that this

 2   scenario appears more likely than one in which a vast number of ballots arrive on the

 3   third day after the election with no legible postmark: “[A]lthough the USPS does not

 4   generally postmark prepaid mail, the USPS has a longstanding policy of postmarking

 5   election mail, including absentee ballot return envelopes.” Gallagher v. New York State

 6   Bd. of Elections, No. 20 CIV. 5504 (AT), 2020 WL 4496849, at *4 (S.D.N.Y. Aug. 3, 2020).

 7            Further, “a person’s right to vote is individual and personal in nature,” and only

 8   “voters    who    allege   facts   showing   disadvantage   to   themselves   as     individuals

 9   have standing to sue to remedy that disadvantage.” Gill v. Whitford, 585 U.S. ___, ___,

10   138 S. Ct. 1916, 1929 (2018) (internal quotation marks omitted). Plaintiffs, who are

11   entities, not individuals, will not be voting in any election, much less Nevada’s.

12            Even if Plaintiffs were allowed to pursue their speculative claims on behalf of

13   actual Nevada voters, their professed concern about the “dilution” of votes is a general

14   concern about the conduct of government, which cannot create standing to challenge

15   subsection 2. Paher, 2020 WL 2089813, at *5 (“Plaintiffs’ purported injury of having their

16   votes diluted due to ostensible election fraud may be conceivably raised by any Nevada

17   voter.    Such claimed injury therefore does not satisfy the requirement that Plaintiffs

18   must state a concrete and particularized injury.”).

19            Finally, none of the statutes or constitutional provisions relied upon by Plaintiffs

20   confer any federal rights nor provide a private right of action to litigants. See Alexander

21   v. Sandoval, 532 U.S. 275, 286-87 (2001) (“Like substantive federal law itself, private

22   rights of action to enforce federal law must be created by Congress.”).        Nor does the

23   Supremacy Clause confer upon Plaintiffs the right to litigate an alleged conflict between

24   section 20(2) of AB 4 and the federal laws setting the date of Election Day. Armstrong v.

25   Exceptional Child Care, Inc., 575 U.S. 320, 324-26 (2015) (“[T]he Supremacy Clause is not

26   the source of any federal rights, and certainly does not create a cause of action.”).

27   Accordingly, as Plaintiffs have no basis on which to pursue a claim based upon principles

28   of federal preemption, Count I must be dismissed.

                                                   -17-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 18 of 25



 1         D.     Sections 11 and 12 of AB 4 Do Not Violate Equal Protection; They
                  Simply Afford Local Election Officials the Discretion to Establish an
 2                Appropriate Number of Polling Locations in Their Respective
                  Counties.
 3

 4         In Count II of the Complaint, Plaintiffs argue that sections 11 and 12 of AB 4

 5   violate the Equal Protection Clause by requiring fewer polling places in rural counties

 6   than in urban counties.     According to Plaintiffs, these sections “authorize disparate

 7   treatment of voters in rural counties with respect to the placement of polling places and

 8   vote centers for in person voting” (ECF No. 29 at ¶ 126). To the contrary, these provisions

 9   authorize election officials to establish as many polling places and vote centers as are

10   necessary to comfortably accommodate the needs of voters in rural counties. The figures

11   in question set a floor, not a ceiling, on the number of physical polling places that must be

12   established in each county. This gives each of Nevada’s rural counties the flexibility to

13   adjust to local conditions and circumstances without unnecessarily consuming public

14   resources.

15         In a rural county, for example, there may be relatively predictable voter turnout

16   from one election cycle to the next.      In urban counties, the opposite may be true.

17   Additionally, there may be a relatively large percentage of voters in rural counties who

18   are already accustomed to voting by mail because of mailing precincts and consistent

19   absentee voting.   Population density, population growth, traffic congestion and other

20   physical and geographic factors may also influence in-person voter turnout.          Simply

21   stated, in-person voter turnout may be more predictable in rural counties than in urban

22   counties. In counties with more predictable turnout, the local election officials have a

23   better grasp of the physical resources they will need to accommodate in-person turnout.

24   It makes perfect sense that such counties would be subject to lower minimum

25   requirements.

26         In summary, local election officials must have the discretion to establish an

27   appropriate number of polling locations at or above the minimums described in sections

28   11 and 12 of AB 4. It does not follow that smaller per-capita minimums will have a

                                                 -18-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 19 of 25



 1   disparate impact upon rural voters.      Indeed, there is no inequity in setting a larger

 2   minimum requirement, on a per capita basis, in urban counties. This simply reflects a

 3   legislative determination that greater population density exacerbates the spread of the

 4   Coronavirus, while a wider distribution of polling locations and vote centers will tend to

 5   mitigate that spread.    Clearly, there is a rational basis for setting higher minimum

 6   requirements in urban counties. For challenged voting statutes to have a rational basis,

 7   “all that is required is that the restrictions ‘bear some rational relationship to a legitimate

 8   state purpose.... [T]he Equal Protection Clause is offended only if the state's classification

 9   rests on grounds wholly irrelevant to the achievement of the State's objective.’” St. Louis

10   County, Mo. v. City of Town and Country, 590 F. Supp. 731, 738               (E.D. Mo. 1984)

11   (brackets in original, quoting Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 70-71

12   (1978)).

13         Plaintiffs’ preference for per-capita equality in polling location numbers is a

14   misplaced oversimplification of a complex system of election administration, not to

15   mention poor public policy.      Nevada’s system of election administration is partially

16   decentralized because it works for Nevada.          There is no factual basis for Plaintiffs’

17   assertion that sections 11 and 12 of AB 4 will have a disparate impact upon rural voters.

18   Plaintiffs’ assume that local election officials will not capably perform their duty to

19   establish an appropriate number of polling places in their respective counties. Insofar as

20   they have offered no facts to support this assumption, Plaintiffs have failed to articulate a

21   concrete and particularized injury. Count II of the Complaint must be dismissed on these

22   grounds.

23         E.     Section 22 of AB 4 Does Not Violate Equal Protection; It Simply
                  Affords Local Election Officials the Discretion to Adopt Counting
24                and Processing Procedures that are Compatible with Local
                  Resources.
25

26         In Count III of the Complaint, Plaintiffs argue that section 22 of AB 4 violates the

27   Equal Protection Clause because it gives local election officials too much discretion to

28   adopt “standardless” procedures for counting and processing mailed ballots (ECF No. 29

                                                  -19-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 20 of 25



 1   at ¶ 141). As with the other equal protection claims, this claim assumes local elections

 2   officials will adopt arbitrary procedures that will dilute votes and subject different groups

 3   of voters to disparate treatment. Yet Plaintiffs have not identified a single fact to support

 4   their assumption. As a practical matter, Plaintiffs express a policy preference for a top-

 5   down, centrally-planned system of election administration (ECF No. 29 at ¶¶ 100-102).

 6   Nevada statutes, however, contemplate a significant role for county clerks in the

 7   administration of Nevada’s election laws, particularly with respect to the counting and

 8   processing of ballots. See, e.g., NRS §§ 293.056 (submission of initiative and referendum

 9   petitions to county clerks), 293.1277 (verification of signatures by county clerks), 293.4689

10   (maintenance of website by county clerk for public information relating to elections),

11   293.5235 (preregistration and registration of voters by county clerks), 293.530 (authority

12   of county clerks to correct statewide registration list), 293.3625-.397 (returns and

13   canvass). Plaintiffs’ policy preference for top-down administration, and their request here

14   for the Court to fundamentally alter Nevada’s system of election administration, conflicts

15   at a high level with many provisions of state law in addition to section 22 of AB 4.

16          Moreover, Nevada’s existing statutes establish specific guidance and detailed

17   standards for county clerks to follow when counting and processing mailed ballots. These

18   statutes establish the necessary uniformity to ensure that voters are treated equally in all

19   materials respects. See NRS §§ 393.363-.389. While Plaintiffs suggest that section 22 of

20   AB 4 gives county clerks virtually unfettered discretion to decide how to count and

21   process ballots, they conveniently ignore section 9 of AB 4. Subsection 1 of section 9

22   states, “The provisions of any other statute or charter, ordinance, interpretation,

23   regulation or rule governing the election which do not conflict with the provisions of

24   sections 2 to 27, inclusive, of this act must be applied to the election, including, without

25   limitation: [p]rovisions relating to … conducting the election [] and [p]rovisions relating to

26   the compilation and canvass of election returns and ties, recounts and contests of

27   election.”

28   …

                                                  -20-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 21 of 25



 1         Section 9 is important because it underscores the limited scope of section 22, which

 2   deals only with “procedures” for counting and processing ballots. Procedures exist to

 3   maximize efficiency in counting and processing ballots, including “by electronic means”.

 4   AB 4 at § 22(2)(a). Viewed in the proper context, section 9 does not give the county clerks

 5   the discretion to decide how or when to accept or reject a mailed ballot.           Various

 6   provisions of statute already address that topic. Section 9 addresses automation for the

 7   simple reason that some counties may have more automation equipment than others for

 8   the processing and counting of mail ballots.

 9         For example, urban counties may have the equipment to run all signatures on

10   ballot return envelopes through a scanner to make a preliminary determination whether

11   a signature on the ballot envelope matches the signature on file for the voter.          An

12   electronic flag would lead to a visual examination of signatures as the second step in the

13   process. On the other hand, some counties may have to perform a visual examination of

14   signatures as the first step in the signature verification process. Such a minor difference

15   in procedures would have little if any potential to treat voters in a way that violates the

16   Equal Protection Clause. To the extent that there exists some abstract potential for the

17   disparate treatment of voters, it does not qualify as an injury in fact for purposes of

18   Article III’s standing requirement.    Accordingly, Count III of the Complaint must be

19   dismissed.

20        F.      Section 25 Does Not Violate Equal Protection; It Has Virtually No
                  Potential to Result in the Disparate Treatment of Voters.
21

22         In Count IV of the Complaint, Plaintiff argue that section 25 of AB 4 violates the

23   Equal Protection Clause because it contains a vague directive to county clerks about when

24   to discard ballots that have been folded together in a single envelope (ECF No. 29 at ¶¶

25   157-160). For purposes of an affected election, section 25 merely duplicates the provisions

26   of NRS § 293.363. This statute, which has been in effect since 1960, see §131, 1960 Nev.

27   Stat. 259, indicates that local election officials must discard paper ballots that have been

28   folded together in a single envelope unless they can determine that the ballots were voted

                                                 -21-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 22 of 25



 1   by two different voters. As a practical matter, the ballots themselves will rarely if ever

 2   have markings to suggest that they were voted by two different people, spouses or

 3   roommates for example, because the ballots do not include signature lines are places to

 4   include personal identifiers. For obvious reasons, mailed ballots do not contain signature

 5   lines or personal identifiers because signatures and personal identifiers would wholly

 6   eliminate ballot secrecy. Therefore, unless the return envelope contains two signatures

 7   on the single signature line, the folded-together ballots will be universally discarded.

 8         Although it is conceivable that two persons might fold their ballots together in a

 9   single envelope and affix their signatures to the signature line of the return envelope, it is

10   highly improbable. Indeed, the degree of probability is so low that it can scarcely qualify

11   as an injury for purposes of Article III’s standing requirement. Accordingly, Count IV of

12   the Complaint must be dismissed.

13         G.     Plaintiffs Speculative Claims Do Not Become Any Less Speculative
                  When Considered in Their Entirety.
14

15         In Count V of the Complaint, Plaintiffs cobble together Counts I through IV to

16   support their argument that AB 4 violates the right to vote by diluting “honest” votes

17   (ECF No. 29 at ¶¶ 166-169). As discussed above, the central premise for this argument is

18   that vote-by-mail processes increase the likelihood of voter fraud. The subtext of the

19   argument is that various provisions of AB 4, identified above, exacerbate the alleged

20   problem. Ironically, Counts I through IV of the Complaint, which address the supposed

21   objectionable provisions of AB 4, are wholly unrelated to Plaintiffs’ arguments about how

22   ballots will be discarded and then intercepted by fraudsters before the ballots ever reach

23   the polls (ECF No. 29 at ¶¶ 53-62). To the contrary, the provisions of AB 4 to which

24   Plaintiffs object relate to the processes and procedures that election officials will apply

25   after the ballots have already reached the polls. Because the identified processes and

26   procedures do not make it any more or less likely that election officials will mistakenly

27   accept a person’s ballot that has been intercepted and cast by an imposter, the basis for

28   Count V is virtually incomprehensible.

                                                  -22-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 23 of 25



 1         Furthermore, the injury alleged in Count V is no less speculative than the injuries

 2   alleged in Counts I through IV. The speculation continues unabated in Count V because

 3   Count V is simply an amalgamation of Counts 1 through IV. Each is highly speculative

 4   standing alone, and no less speculative when considered together. In short, four

 5   multiplied by zero equals zero, not four.

 6         The gist of County V is that Plaintiffs demand greater uniformity in Nevada’s

 7   election processes and procedures.     But they do not explain how the alleged lack of

 8   uniformity will dilute votes, other than to speculate that local elections officials might

 9   apply arbitrary standards when they receive, examine, count and process mailed ballots.

10   In addition to not meeting Article III’s standing requirement, Plaintiffs predictions about

11   the conduct of poll workers are not ripe for review. “This type of review threatens the

12   kind of abstract disagreements over administrative policies … that the ripeness doctrine

13   seeks to avoid.” Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 736 (1998) (internal

14   citations and quotation marks omitted). “Where a dispute hangs on future contingencies

15   that may or may not occur … it may be too “impermissibly speculative” to present a

16   justiciable controversy.” In re Coleman, 560 F.3d 1000, 1005 (9th Cir. 2009) (internal

17   citations and quotations marks omitted). Accordingly, all of Plaintiffs’ claims fail to

18   satisfy Article III’s ripeness requirement for essentially the same reasons that they fail to

19   satisfy the standing requirement. See Wolfson v. Brammer, 616 F.3d 1045, 1058 (2010)

20   (“Whether framed as an issue of standing or ripeness, the inquiry is largely the same:

21   whether the issues presented are definite and concrete, not hypothetical or abstract.”)

22   (internal citations and quotations marks omitted).

23         Finally, to the extent that Plaintiffs seek an order imposing greater uniformity

24   upon Nevada’s election processes and procedures, their claims are barred by the Tenth

25   Amendment and principles of federalism. “[T]he Tenth Amendment confirms that the

26   power of the Federal Government is subject to limits that may, in a given instance,

27   reserve power to the States.” New York v. United States, 505 U.S. 144, 156 (1992). And,

28   as Plaintiffs concede, “The U.S. Constitution’s Elections Clause vests state legislatures

                                                 -23-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 24 of 25



 1   with power to set the time, place, and manner of congressional elections. U.S. Const., art.

 2   I, §4, cl. 1.” (ECF No. 29 at ¶ 22). Likewise, the Presidential Electors Clause gives the

 3   States’ the authority to prescribe the manner of selecting presidential electors. U.S.

 4   Const., art. II, §1, cl. 2. Indeed, the Presidential Electors Clause “gives the States far-

 5   reaching authority over presidential electors, absent some other constitutional

 6   constraint.” Chiafalo v. Washington, __U.S.__, 140 S. Ct. 2316, 2323 (2020).

 7         Although an act of Congress may supersede state election laws as applied to federal

 8   elections, see Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 9 (2013),

 9   Plaintiffs have identified no federal statutes that would supersede sections 11, 12, 22 and

10   25 of AB 4. Nor have they made a persuasive argument that section 20 conflicts with

11   federal law regarding the timing of Election Day.

12         For the reasons detailed above, the Complaint must be dismissed.

13   IV.   CONCLUSION

14          Plaintiffs ask this Court to scrutinize the policy wisdom of choices made by the

15   Nevada Legislature during its 32nd (2020) Session. These choices were made amid a

16   pandemic in preparation for the 2020 general election. Absent a concrete and

17   particularized injury to Plaintiffs, the Court has no jurisdiction to intervene in election

18   preparations. Because Plaintiffs have failed to plead facts from which one might

19   reasonably infer that an injury is actual and imminent, not hypothetical, the Court

20   should dismiss their claims for lack of jurisdiction.

21         DATED this 24th day of August, 2020.

22                                           AARON D. FORD
                                             Attorney General
23
                                             By: Gregory L. Zunino
24                                               GREGORY L. ZUNINO, Bar No. 4805
                                                 Deputy Solicitor General
25                                               CRAIG A. NEWBY, Bar 8591
                                                 Deputy Solicitor General
26                                               BRANDEE MOONEYHAN, Bar No. 7451
                                                 Deputy Attorney General
27                                               LAENA ST-JULES. Bar No. 15156C
                                                 Deputy Attorney General
28
                                             Attorneys for Defendant Barbara Cegavske
                                                 -24-
       Case 2:20-cv-01445-JCM-VCF Document 37 Filed 08/24/20 Page 25 of 25



 1                                   CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 24th day of August, 2020, I filed with this Court’s CM/ECF

 4   electronic filing system, DEFENDANT SECRETARY OF STATE BARBARA

 5   CEGAVSKE’S MOTION TO DISMISS, and served the following by electronically

 6   address listed below and any others who have petitioned this Court to participate:

 7   Donald J. Campbell, Esq.
     djc@cwlawlv.com
 8   J. Colby Williams, Esq.
     jcw@cwlawlv.com
 9
     Counsel for Plaintiffs
10

11
     William S. Consovoy, Esq.
12   Thomas R. McCarthy, Esq.
     Tyler R. Green, Esq.
13   Cameron T. Norris, Esq.
     Consovoy McCarthy, PLLC
14   1600 Wilson Boulevard, Suite 700
     Arlington, VA 22209
15   will@consovoymccarthy.com
     tom@consovoymccarthy.com
16   tyler@consovoymccarthy.com
     cam@consovoymccarthy.com
17
     Pro Hac Vice – Pending
18

19

20
                                                  _____________      ________
21                                                An employee of the Office
                                                  of the Attorney General
22

23

24

25

26

27
28

                                                -25-
